In a proceeding pursuant to CPLR article 78 to review a. determination of the respondent New York State Division of Housing and Community Renewal dated December 16, 1992, which affirmed a determination of the District Rent Administrator dated September 23, 1986, adjusting the initial legal regulated rent of the subject housing accommodation, the petitioner appeals from a judgment of the Supreme Court, Queens County (Lonschein, J.), dated August 23, 1993, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
In a fair-market-rent appeal pursuant to the Rent Stabilization Code (9 NYCRR 2522.3), an owner of a housing accommodation may, at his or her option, provide the Division of Housing and Community Renewal (hereinafter DHCR) with market rents in effect for other comparable housing accommodations dating back more than four years from the registration date of the initial lease for the housing accommodation in question (see, Rent Stabilization Code [9 NYCRR] § 2522.3 [e]). However, the petitioner failed to provide the respondent DHCR with any comparability data after he was afforded the opportunity to do so. Therefore, the DHCR’s determination of the fair market rent, which was determined by relying solely upon the special rent guidelines promulgated pursuant to the Rent Stabilization Law, was neither arbitrary nor capricious (see, Matter of Janoff & Olshan v Division of Hous. & Community Renewal, 203 AD2d 291).
The petitioner’s remaining contentions are without merit. Miller, J. P., O’Brien, Krausman and Florio, JJ., concur.